Case 1:20-cr-00143-TSE Document 417 Filed 06/23/21 Page 1 of 2 PagelD# 6721

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

UNITED STATES OF AMERICA, )
Vv. ) Criminal Action No. 1:20-cr-143

ZACKARY ELLIS SANDERS,

Defendant. )

ORDER

This matter comes before the Court on Defendant Zackary Sanders’s Motions to Seal his
Memorandum in Support of his Motion for an Order Requiring Alexandria Adult Detention Center
to Provide Medical Treatment Prescribed by Treating Neurologist (Dkt. 388) and his Response to
the government’s Reply to his Opposition to the Government’s Motion to Exclude Evidence at
Trial (Dkt. 392), as well as defendant’s Motion to Seal a Redacted Version of his Response to
Government’s Reply to Defendant’s Opposition because the redacted version left defendant’s
medical information in the publicly filed briefing (Dkt. 395). It is appropriate to grant defendant's
motions to seal in order to protect defendant’s confidential medical information.

Accordingly,

It is hereby ORDERED that defendant’s motions to seal (Dkt. 388, 392, 395) are
GRANTED insofar as defendant’s Memorandum in Support of his Motion for an Order Requiring
Alexandria Adult Detention Center to Provide Medical Treatment Prescribed by Treating
Neurologist shall be FILED UNDER SEAL, and the portions of defendant’s Response to the
government’s Reply to his Opposition to the Government’s Motion to Exclude Evidence at Trial
that contain confidential medical information shall be FILED UNDER SEAL.

It is further ORDERED that defendant is DIRECTED to file a properly redacted version

of his Response to the government’s Reply on the public docket.
Case 1:20-cr-00143-TSE Document 417 Filed 06/23/21 Page 2 of 2 PagelD# 6722

The Clerk is directed to provide a copy of this Order to al] counsel of record.

Alexandria, Virginia
June 23, 2021

    
 

T. S. Ellis, I
United States Distr}
